DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Geiser on 07/30/2021.

The application has been amended as follows: 

In the Claims:
Regarding claim 1, in the final line, delete “material.” and replace with:
-- material;
wherein the top rail is arcuate in shape, wherein the device is configured to be folded from a collapsed to an extended position, wherein an upper edge of the central portion includes a pair of cut-outs, each cut-out of the pair of cut-outs forming a gap between the top rail and the central portion, wherein each cut-out 

Regarding claim 2, 
1) in line 1, delete “The protective barrier device as in claim 1” and replace with -- The protective barrier device provided in the assembly as in claim 1 --.
2) in line 2, delete “an” and replace with --the--.

Regarding claim 3, 
1) in line 1, delete “The protective barrier device as in claim 1” and replace with -- The protective barrier device provided in the assembly as in claim 1 --.
2) in line 2, delete “an” and replace with --the--.

Regarding claim 4, 
1) in line 1, delete “The protective barrier device as in claim 3” and replace with -- The protective barrier device provided in the assembly as in claim 3 --.
2) in line 2, delete “an” and replace with --the--.

Claims 5-8 are cancelled.

Regarding claim 9, in the final line, delete “device.” and replace with:
-- device;
wherein the top rail is arcuate in shape, wherein an upper edge of the central portion includes a pair of cut-outs, each cut-out of the pair of cut-outs forming a gap between the top rail and the central portion, wherein each cut-out of the pair of cut-outs allows a user to grasp the top rail; and wherein each base member of the pair of base members includes a foot member, the foot member configured to engage an adjacent base member of an additional device in the assembly, wherein multiple devices can be coupled together to form an extended barrier. --.

Claims 10-12 are cancelled.

Regarding claim 13, in the final line, delete “position.” and replace with:
-- position;
wherein an upper edge of the central portion includes a pair of cut-outs, each cut-out of the pair of cut-outs forming a gap between the top rail and the central portion, wherein each cut-out of the pair of cut-outs allows a user to grasp the top rail; and wherein each base member of the pair of base members includes a foot member, the foot member configured to engage an adjacent base 

Claims 14 and 15 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although all of the individual elements of the instant invention are known in the art, the examiner finds that hindsight and a piece-meal rejection would be required to construct the structure required in the scope of the claims as allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P CAHN/Primary Examiner, Art Unit 3634